COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Joshua Lutrell, Andrew Davis, Moises         §               No. 08-16-00090-CV
 Roman, Joe Rodriguez; and on behalf of
 all other persons similarly situated,        §                 Appeal from the

                      Appellants’,            §            County Court at Law No. 5

 v.                                           §             of El Paso County, Texas

 El Paso County, et al.,                      §              (TC# 2014DCV3070)

                       Appellee.            §
                                          ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until November 9, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before November 9, 2016.

       IT IS SO ORDERED this 13th day of October, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.